[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Based on the plaintiff's affidavit filed in support of his motion for summary judgment as to defendant, Virginia Sciarpelletti, as well as defendant's failure to file any opposition papers, this court finds that there is no genuine issue of material fact and summary judgment should enter in favor of the plaintiff.
The court notes that plaintiff appears to be seeking attorney's fees and costs incurred in association with this strict foreclosure action. Such awards are premature. Accordingly, an award of fees and costs is denied without prejudice at this time.
Rogers, J.